ORDER

PER CURIAM.
Appellants Angela Pettinelli and Paul Harney (collectively “Appellants”) appeal from the decision of the Circuit Court of the City of St. Louis, the Honorable David L. Dowd presiding, after the trial court dismissed two counts of Appellants’ six-count petition, and further, denied Appellants’ motion to amend one of the counts and add another count.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).